232 F.2d 708
Bernard W. KLOTZ, Appellant,v.UNITED STATES of America, Appellee.
No. 15774.
United States Court of Appeals Fifth Circuit.
April 19, 1956.

James Wilkinson, III, New Orleans, La., Hugh M. Wilkinson, Jr., New Orleans, La., for appellant.
Prim B. Smith, Jr., Asst. U.S. Atty., New Orleans, La., George R. Blue, U.S. Atty., New Orleans, La., for appellee.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The appellant was adjudged guilty upon a jury's verdict of violating Title 18 U.S.Code, 1709,1 and was sentenced to imprisonment for six months.


2
The sole question on appeal is whether the district court erred in denying appellant's motions for judgment of acquittal and for a new trial for the reason that the evidence was insufficient in law to support his conviction.  A careful examination of the record convinces us that there was no such error, and the judgment is therefore


3
Affirmed.



1
 'Whoever, being a postmaster or Postal Service employee, embezzles any letter, postal card, package, bag, or mail or any article or thing contained therein intrusted to him or which comes into his possession intended to be conveyed by mail, or carried or delivered by any carrier, messenger, agent, or other person employed in any department of the Postal Service, or forwarded through or delivered from any post office or station thereof established by authority of the Postmaster General; or steals, abstracts, or removes from any such letter, package, bag, or mail, any article or thing contained therein, shall be fined not more than $2,000 or imprisoned not more than five years, or both.'